DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Reichert  on 7/6/21.
The application has been amended as follows: 
Claims 1, 5 and 8 are amended.
Claims 2, 3, 4 and 13-20 are cancelled.
1.    (Currently Amended) A workload tracking system comprising:
a computer program that is encoded on a non-transitory machine readable storage medium in a server, and is accessible by one or more client devices to utilize the functionality of, the computer program including a connection with a calendar system; 
an administration interface that is configured to provide the total workload of each system user to a system administrator.
wherein a plurality of different system users are connected with said calendar system,

wherein one or more actions relating to certain of said projects are assignable to one or more of said system users,
wherein said computer program updates said status in said database upon receipt of appropriate input from any system user assigned to an action, and wherein said computer program provides to one or more of said system users one or more reminder relating to certain of said actions, said one or more reminder being directly generated by the system based on said project information, wherein said project information comprises at least one workload indicator for each of said one or more actions, and 
wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user.
2.    (Cancelled) 
3.    (Cancelled) 
4.    (Cancelled) 
5.    (Currently amended) The system as claimed in claim 1 [4] wherein said administration interface is configured to provide the system administrator with an indication of whether a system user will be unavailable to perform one or more action that is assigned to the system user.
8.    (Currently amended) The system of claim further configured to provide the total workload of a group of system users to a system administrator.


Allowable Subject Matter
Claims 1 and 5-12 are allowed over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/             Primary Examiner, Art Unit 2171